Citation Nr: 0503163	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-27 424 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had recognized active duty from December 1963 to 
April 1987.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

A historical review of the record shows that the veteran died 
in April 2003.  Prior to the veteran's death, a March 2003 
rating decision notes that the RO granted an increased rating 
for service-connected hammer toe deformity, all toes, right 
foot, from 10 percent to 30 percent, effective December 9, 
2002, date of claim.  Also, the RO granted an increased 
rating for service-connected hammer toe deformity, all toes, 
left foot, with amputation of the left 1st 
metacarpophalangeal joint from 10 percent to 30 percent, 
effective December 9, 2002, date of claim.  The RO denied 
entitlement to a disability rating greater than 10 percent 
for service-connected hypertension and denied claims of 
entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) and entitlement to 
special monthly compensation in the form of either housebound 
or aid and attendance benefits.  

In May 2003, the appellant filed a claim for entitlement to 
service connection for the cause of the veteran's death.  She 
also raised the issue of entitlement to accrued benefits.  

In a June 2003 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits.  

In June 2003, the unrepresented appellant filed a notice of 
disagreement(NOD) to the June 2003 RO rating decision.  The 
RO furnished the appellant a statement of the case (SOC) 
limited to the issue of entitlement to service connection for 
the cause of the veteran's death.  The Board liberally 
construes the appellant's NOD to include the denial of 
entitlement to accrued benefits.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in these circumstances where a NOD is filed, but a SOC has 
not been issued, the Board must remand the claim to the RO to 
direct that a SOC be issued.  This matter is further 
addressed in the remand portion of this decision.

Accordingly, the issue of entitlement to accrued benefits is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in April 2003, and the immediate cause 
of his death was intracranial hemorrhage with uncal 
herniation due to coagulopathy associated with liver 
cirrhosis, the underlying cause of death.  Infective 
spondylitis of the lumbar spine was noted as other 
significant condition contributing to death.  No autopsy was 
performed.  

2.  At the time of the veteran's death in April 2003, he was 
service-connected for hammer toe deformity, all toes, right 
foot; hammer toe deformity, all toes, left foot, with 
amputation of the left 1st metacarpophalangeal joint and 
hypertension.

3.  The veteran's service medical records are silent for 
findings diagnostic of underlying identifiable intracranial 
hemorrhage with uncal herniation due to coagulopathy 
associated with liver cirrhosis and/or infective spondylitis 
of the lumbar spine.  

4.  The competent medical evidence fails to demonstrate an 
etiologic link or nexus between the intracranial hemorrhage 
with uncal herniation due to coagulopathy associated with 
liver cirrhosis and/or infective spondylitis of the lumbar 
spine first shown many years postservice and active duty, on 
any basis. 

5.  The probative, competent medical evidence fails to 
establish that a disability related to active service, a 
pertinent disability manifested to a compensable degree 
within an applicable presumptive period, or causally related 
to a service-connected disability was the principal or a 
contributory cause of death.

6.  A complex or controversial medical question has not been 
presented in this case.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service, proximately due to, the result of, or aggravated by 
a service-connected disability; nor is it related to an 
injury or disease that may have been presumed to have been 
service incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The criteria for obtaining an independent medical 
expert's opinion on the issue of entitlement to service 
connection for the cause of the veteran's death have not been 
met. 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901(d) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in April 2003, and the immediate cause of 
his death was intracranial hemorrhage with uncal herniation 
due to coagulopathy associated with liver cirrhosis, the 
underlying cause of death.  Infective spondylitis of the 
lumbar spine was noted as other significant condition 
contributing to death.  No autopsy was performed.  He died in 
a private hospital.  The hospital records are on file.

At the time of the veteran's death in April 2003, he was 
service-connected for hammer toe deformity, all toes, right 
foot; hammer toe deformity, all toes, left foot, with 
amputation of the left 1st metacarpophalangeal joint and 
hypertension.

The veteran's service records show that he had service in 
Vietnam.  His medical records are silent for findings 
diagnostic of underlying identifiable intracranial hemorrhage 
with uncal herniation due to coagulopathy associated with 
liver cirrhosis and/or infective spondylitis of the lumbar 
spine.  During service in the early 1980's, he was treated 
for late stage heavy alcoholism with withdrawal syndrome 
symptoms.  Alcoholism was diagnosed and he was shown to be 
physically dependent on alcohol.  It was noted at that time 
that his liver function tests had shown extensive disruption 
to normal liver function values but subsequently returned to 
normal limits except as noted.  

The remaining service medical records including an interim 
November 1984 physical examination report and a December 1986 
physical examination report for retirement purposes, were 
silent for any pertinent findings, including cirrhosis of the 
liver.  It was indicated that his service-connected 
hypertension was controlled by medication.  

In November 1987, the veteran was seen for probable 
hepatitis, questionable viral vs. alcohol or drug induced.  
In December 1987, resolving probable hepatitis A was noted.  
Repeat liver function tests were noted as normal.  Hepatitis 
B was ruled out. 

The subsequently dated postservice medical records, including 
a June 1993 VA general medical examination report and a 
January 2003 VA hypertension examination report are 
essentially silent for any findings diagnostic of underlying 
intracranial hemorrhage with uncal herniation due to 
coagulopathy associated with liver cirrhosis and/or infective 
spondylitis of the lumbar spine until a private terminal 
hospital report reflecting hospitalization from March 9, 2003 
until the veteran's death on April 2, 2003.  It was noted 
that the veteran's chief complaint on hospital admission was 
back pain.  No treatment for a service-connected disorder, 
including hypertension was noted.  The veteran's hypertension 
was not shown to be other than stable and under control.  

In May 2003 and June 2003 statements, the appellant 
essentially requested an independent medical expert (IME) 
opinion to determine whether the veteran's death was related 
to active service.


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If the disorder is cirrhosis of the liver or brain 
hemorrhage/thrombosis, service connection may be granted if 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has also reiterated that, alternatively, either or both of 
the second and third elements can be satisfied under 38 
C.F.R. § 3.303(b) (2004), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim. 
Voerth, 13 Vet. App. At 120.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of brain 
hemorrhage/thrombosis and/or cirrhosis of the liver to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may also be granted for disability, which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

When there is aggravation of a nonservice-connected 
condition, which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty unless such injury or disease was a result of 
the person's own willful misconduct.  38 U.S.C.A. § 105; 38 
C.F.R. 
§ 3.301(a).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  A service 
department finding that injury, disease or death was not due 
to misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

With respect to the claim for service connection for a 
residual of exposure to Agent Orange, the Board notes that a 
veteran who, during active service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. 
§ 3.309(e) (2004), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.

This presumption has just been changed in the claimant's 
favor. Pursuant to the "new" 38 U.S.C. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 
2001), there is now a presumption that a veteran who served 
in Vietnam was exposed to herbicides in the absence of 
affirmative evidence to the contrary.  As the case does not 
turn on whether the veteran was exposed to Agent Orange, but 
rather the result of such exposure, such exposure is presumed 
but does not affect the outcome as explained below.

38 C.F.R. § 3.307(a)(6) Diseases associated with exposure to 
certain herbicide agents. (i) For the purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.

(ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

§ 3.309 Disease subject to presumptive service connection.

(e) Disease associated with exposure to certain herbicide 
agents.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)

Also, the Board notes that Section 3 of the Agent Orange Act 
of 1991, Pub. L. 102-4, 105 Stat. 11, directed the Secretary 
to seek to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. Congress 
mandated that NAS determine, to the extent possible: (1) 
Whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

Section 3 of Pub. L. 102-4 also required that NAS submit 
reports on its activities every two years (as measured from 
the date of the first report) for a ten-year period. Section 
2 of Pub. L. 102-4, codified in pertinent part at 38 U.S.C. 
1116(b) and (c), provides that whenever the Secretary 
determines, based on sound medical and scientific evidence, 
that a positive association (i.e., the credible evidence for 
the association is equal to or outweighs the credible 
evidence against the association) exists between exposure of 
humans to an herbicide agent (i.e., a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam Era) and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.

The NAS issued an Update report on January 23, 2003.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he is to publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of the NAS reports and all 
other sound medical and scientific information and analysis 
available to the Secretary.

As required by law, the Department of Veterans Affairs (VA) 
gave notice that the Secretary of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for various conditions 
including circulatory disorders, gastrointestinal and 
digestive disease including liver toxicity and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted, 
including disabilities noted on the veteran's death 
certificate.  See 38 C.F.R. § 3.309(e); 68 Fed. Reg. 59540 
(October 16, 2003).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see  Public Law No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, 
No. 01-944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2003 and September 2003 letters, the RO formally 
notified the appellant of the VCAA of 2000 with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death on appeal.  Quartuccio v. Principi , 
16 Vet. App. 183 (2002).  Such notice sufficiently placed the 
appellant on notice of what evidence could be obtained by 
whom and of her responsibilities if she wanted such evidence 
to be obtained by VA.  Id.  She was essentially notified to 
submit all relevant evidence in her possession in support of 
her claim.  In an October 2004 statement, the appellant 
essentially indicated that she had no additional evidence to 
submit in support of her claim and that all relevant 
documents had been submitted to the RO.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO also provided the appellant with the 
reasons her claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given after 
the initial RO adjudication of the claim in June 2003.  The 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Complete compliance with VCAA notice requirements 
was given by the RO prior to transfer of this case to the 
Board.

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra .  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.  The Board notes that a complex or 
controversial medical question has not been presented in this 
case.  Accordingly, the criteria for obtaining an independent 
medical expert's opinion on the issue of entitlement to 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(d) (2004).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  
See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Also, the Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991 has essentially 
recently determined that a presumption of service connection 
is not warranted for intracranial hemorrhage with uncal 
herniation, coagulopathy with associated with liver 
cirrhosis, or infective spondylitis based on exposure to 
herbicides in Vietnam.  See 38 C.F.R. § 3.309(e); 68 Fed. 
Reg. 59540 (October 16, 2003).  


Accordingly, under the law, the appellant is not entitled to 
a presumption that the deceased veteran's death due to 
intracranial hemorrhage with uncal herniation secondary to 
coagulopathy associated with liver cirrhosis and infective 
spondylitis, as first manifest in the 1990's are 
etiologically related to his exposure to herbicide agents 
used in Vietnam.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

A comprehensive analysis of the record discloses that the 
veteran's service medical records are silent for findings 
diagnostic of underlying identifiable intracranial hemorrhage 
with uncal herniation due to coagulopathy associated with 
liver cirrhosis and/or infective spondylitis of the lumbar 
spine.  The isolated abnormal liver function tests in service 
were attributed to the veteran's late stage primary 
alcoholism of willful misconduct origin.  Significantly, the 
abnormal liver function tests in service essentially returned 
to normal and were not diagnostic of any underlying 
identifiable chronic liver pathology, including cirrhosis.  
The subsequently dated November 1984 interim physical 
examination report and December 1986 physical examination 
report for service retirement purposes failed to show any 
pertinent findings, including cirrhosis of the liver.

Also, the Board recognizes that the hepatitis A noted in late 
1987, regardless of etiology, was not more than an acute and 
transitory event and resolved completely without any 
identifiable associated residual disability.  Repeat liver 
function tests at that time were normal.  Hepatitis B was not 
found on diagnostic tests.

Importantly, the competent medical evidence fails to 
demonstrate an etiologic link or nexus between the 
intracranial hemorrhage with uncal herniation due to 
coagulopathy associated with liver cirrhosis and/or infective 
spondylitis of the lumbar spine first shown many years 
postservice. 

The probative, competent medical evidence fails to establish 
that a disability related to active service, a pertinent 
disability manifested to a compensable degree within an 
applicable presumptive period, or causally related to a 
service-connected disability was the principal or a 
contributory cause of death.  The Board notes that the 
veteran's service-conneceted hypertension was shown to have 
been under good control with no significant objectively 
demonstrated manifestations resulting in debilitating effects 
and general impairment of health. 

The appellant has been unable to provide supporting 
documentation that the service-connected disability 
materially contributed to the veteran's death.  The record 
lacks competent medical evidence demonstrating a positive 
association between the disabilities listed on the veteran's 
certificate of death and Agent Orange based on sound medical 
and scientific evidence equal to or outweighing the credible 
evidence against such association noted by the NAS.  Simply 
stated, the appellant's claim is based on speculation without 
foundation when viewed in light of the comptent medical 
evidence of record.  

A complex or controversial medical question has not been 
presented in this case warranting an IME opinion.  The 
competent medical evidence shows that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.

The appellant's bare opinion, as a lay person, is of no 
probative.  The CAVC has held that lay assertions of medical 
causation do not constitute competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

In the appellant's case, the RO's failure to issue a SOC 
following submission of a NOD compels remand with respect to 
issue of entitlement to accrued benefits.  Manlincon, supra.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The appellant should be furnished a 
SOC addressing the issue of entitlement 
to accrued benefits.  The appellant 
should be advised of the need to timely 
file a substantive appeal if she wishes 
appellate review.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified. 



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


